Citation Nr: 9936294
Decision Date: 12/10/99	Archive Date: 02/08/00

DOCKET NO. 98-01 754               DATE DEC 10, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Cleveland, Ohio

THE ISSUE

Entitlement to service connection for post-traumatic stress
disorder (PTSD).

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1967 to May 1971.

This matter arises from an August 1997 rating decision by the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio, which denied the benefit sought. The veteran filed
a timely appeal, and the case has been referred to the Board of
Veterans' Appeals (Board) for resolution.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable resolution of
the issue on appeal has been obtained by the RO.

2. The veteran has been diagnosed with PTSD.

3. The veteran did not engage in combat with the enemy.

4. The supporting evidence does not disclose or confirm any claimed
in-service stressors.

CONCLUSION OF LAW

PTSD was not incurred during the veteran's active military service.
38 U.S.C.A. 1110, 1154(b), 5103(a), 5107 (West 1991); 38 C.F.R.
3.303, 3.304(f), 4.125. 4.126 (1999).

2 - 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for
PTSD,. As a preliminary matter, the Board finds that his claim is
"well grounded" within the meaning of 38 U.S.C.A. 5107(a) (West
1991). A well-grounded claim for service connection has been
presented when there is " [1] medical evidence of a current PTSD
disability; [2] lay evidence (presumed to be credible for these
purposes) of an in-service stressor, which in a case involving PTSD
is the equivalent of in-service incurrence or aggravation; and [3]
medical evidence of a nexus between service and the current PTSD
disability." See Cohen v. Brown, 10 Vet. App. 127, 128 (1997)
(citations omitted).

The evidence of record consists of the veteran's service medical
and service personnel records, records of treatment following
service, and reports of VA rating examinations. The Board also
notes that the veteran requested and was scheduled to appear at a
personal hearing before a Hearing Officer at the RO. Pursuant to
his request, a hearing was scheduled for April 1998, but the
veteran failed to report at the appointed time. In addition, in
June 1994, the RO sent a letter to the veteran requesting that he
provide a statement with respect to his alleged stressors, but the
veteran failed to respond. In January 1998, the veteran submitted
a statement in which he indicated that his reported his stressors
were recorded by someone at the time he filed his original claim,
and that they were noted when he was hospitalized at the
Brecksville VA Medical Center (VAMC) in April 1997. In that same
statement, the veteran further indicated his willingness to provide
a statement of his purported stressors. However, no such statement
was forthcoming. A second letter to the veteran was sent by the RO
in December 1998 requesting that he submit some sort of information
as to his alleged stressors. To date, no response to this letter
has been received. In any event, absent any verifiable stressors,
the Board finds that there is insufficient information to refer the
matter to the United States Center for Research of Unit Records
(USASCRUR) for stressor verification purposes. The Board further
concludes that the VA's duty to assist the veteran with the
development of evidence necessary to complete his application for
service connection for PTSD has been met, and that he has been
fully informed of the

- 3 -

evidence necessary to complete his application for service
connection for PTSD. See 38 U.S.C.A. 5103, 5107 (West 1991);
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette v.
Brown, 8 Vet. App. 69, 77-80 (1995). The Board finds that no
further action by the VA is warranted to comply with its duty to
assist under 38 U.S.C.A. 5106 and 5107(a) (West 1991).

Historically, the veteran filed a claim for service connection for
PTSD in April 1997. Service connection was denied by an August 1997
rating decision. This appeal followed. The veteran's service
medical records are negative for any indication of a psychiatric
disorder to include PTSD. His service personnel records show that
he served as an administrative clerk in the 6100th Supply Company
in Tachikawa Air Base, Japan, and later with the 621st TCS at Udorn
Royal Thai Air Force Base, Thailand. His DD Form 214 (discharge
certificate) shows that he was awarded the Vietnam Service Medal
and the Vietnam Campaign Medal.

Contemporaneous clinical treatment records dating from September
1988 through January 1998 show that the veteran had been diagnosed
with Axis I PTSD. Beginning in September 1988, the records show
that the veteran received treatment for stress, depression, and for
difficulty in coping and concentrating. It was observed that he had
sustained a recent head injury, and his diagnoses included "PTSD?,
anxiety, and cephalalgia." Inpatient treatment records dated in
April 1997 show that the veteran was seen primarily for cocaine
dependence. He was initially noted to be depressed and suicidal,
and claimed to be experiencing flashbacks from Vietnam. His
complaints included having experienced depression for the previous
six months with poor sleep, flashbacks, and nightmares of Vietnam,
instability, and low self-esteem. At that time, his diagnoses
included Axis I PTSD. VA inpatient treatment records dating from
November 1997 through January 1998 also include an Axis I diagnosis
of "history of PTSD," but primarily involve treatment for chronic
polysubstance dependency. Those records do not disclose any
symptomatology or other complaints related to PTSD.

- 4 -

In October 1998, the veteran underwent a VA rating examination. The
veteran reported having served in the Air Force as an
administrative specialist, and after initially serving in Japan,
volunteered to serve in Vietnam. Upon his arrival at the airport in
Vietnam, the veteran claimed that he observed that "there were so
many body bags" which were en route to the United States. He
indicated that one body bag had become unzipped, and that he saw
the face of a dead soldier "with his face blown up" and with one
eye open. In addition, he claimed that upon his arrival at Tan Son
Nhut Air Base in Saigon, he had observed a great deal of shooting
nearby, and saw a bullet strike the face of a little girl, and
claimed that he watched her "blow up" also. In addition, the
veteran stated that incoming rounds struck one of the barracks
within his compound, and that he could "smell flesh all over from
the dead bodies." Following his service in Vietnam, the veteran
stated that he was stationed in Udorn, Thailand, until returning
home to be discharged. The veteran's complaints include
hypervigilance, avoidance of helicopters and firecrackers,
difficulty concentrating, instability and difficulty concentrating,
avoidance of people and crowds, nightmares, and flashbacks. The
examiner concluded with a diagnosis of Axis I PTSD with depression
and anxiety. In addition, he offered that the veteran had "classic
symptoms of PTSD," described in the medical findings, with
depression and anxiety.

The Board recognizes that the veteran's VA treating and examining
physicians have concluded, in their treatment and examination
reports, with diagnoses of Axis I PTSD. However, because these
assessments appear to be based on self-reported accounts of
stressors which cannot be verified, the veteran's claim for service
connection for PTSD must be denied. The Board fully realizes that
the veteran has been diagnosed with a substantial and debilitating
psychiatric illness. The Board further acknowledges that the
veteran has multiple diagnoses of PTSD. However, the determinative
issue in this case involves the establishment of verifiable
stressors.

As noted, the veteran has alleged, during the course of his October
1998 rating examination, that while in Vietnam, he witnessed many
body bags, observed a little girl killed by gunfire, and apparently
smelled decomposing or burning human flesh.

5 -

However, despite several attempts by the RO to obtain a stressor
statement from the veteran which could be verified by USASCRUR, the
only evidence of any stressor is the self-reported story provided
by the veteran to the VA rating examiner. The veteran did not
indicate any specific names, dates of occurrence, or other
particular information that could be subject to verification.
Further, he did not specify his claimed dates of service in
Vietnam. In addition, the Board notes that the veteran failed to
report to several VA rating examinations in July 1997, June 1998,
July 1998, and September 1998. Further, as noted, the veteran
failed to appear at the appointed time at the personal hearing he
had requested, which had been scheduled for April 1998. In this
regard, the Board notes that the VA's duty to assist a claimant is
not a one-way street. The veteran also has an obligation to assist
in the adjudication of his claim. See Wood v. Derwinski, 1 Vet.
App. 190, 193 (1991). The veteran must bc prepared to meet his
obligations by cooperating with the VA's efforts in securing
medical evidence and submitting to the Secretary, all medical
evidence supporting his claim. Such cooperation necessarily
includes reporting for scheduled examinations, personal hearings,
and providing crucial stressor statements when requested.
Otherwise, the veteran should be prepared to offer some sort of
explanation as to why such cooperation is not possible. See
generally Olson v. Principi, 3 Vet. App. 480 (1992); see also 38
C.F.R. 3.321 (1999).

In any event, it appears that the veteran's diagnoses of PTSD
related to his Vietnam service are based solely upon his self-
reported history, which in turn, is unsupported by the evidence of
record. The Board notes that while the veteran was awarded the
Vietnam Service and Campaign Medals, which substantiate service in
Vietnam, such medals do not reflect combat exposure, and his
reported stressors are not otherwise corroborated.

6 -

Because the Board's decision to deny service connection for PTSD is
based upon the absence of credible supporting evidence confirming
the existence of any claimed stressors, even without regard for its
sufficiency, it would not be changed by application of the criteria
adopted under Diagnostic Standards Manual (DSM) IV. Accordingly,
the Board finds that the veteran is not prejudiced by its rendering
of a decision on this issue, and there is no requirement to remand
this case to the RO for additional consideration.

ORDER 

Entitlement to service connection for PTSD is denied.

WARREN W. RICE, JR.
Member, Board of Veterans' Appeals

7 -



